—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The written misbehavior report, augmented by the testimony of the correction officer who authored it, constitutes substantial evidence to support the determination (see, Matter of Bryant v Coughlin, 77 NY2d 642, 647; People ex rel. Vega v Smith, 66 NY2d 130, 139). There is no support in the record for petitioner’s contention that the misbehavior report was physically tampered with after it was received by the review officer and served on petitioner. In any event, petitioner failed to establish that he suffered any prejudice as a result of the alleged tampering (see, Matter of Mosley v Goord, 242 AD2d 906, 907). There also is no support in the record for petitioner’s contention that the Hearing Officer was not impartial (see, Matter of Ortiz v Rourke, 241 AD2d 962, 963). Petitioner failed to object at the hearing to the Hearing Officer’s alleged off-the-record investigation (see, Matter of Bramble v Mead, 242 AD2d 858, lv denied 91 NY2d 803). In any event, the Hearing Officer’s brief reference to an extraneous fact had no bearing on *968petitioner’s defense or the case against petitioner (see, Matter of Collazo v Coombe, 235 AD2d 654). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Orleans County, Punch, J.) Present — Denman, P. J., Hayes, Pigott, Jr., and Fallon, JJ.